UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 96-6020



LORENZO ADKINS,

                                            Plaintiff - Appellant,

          versus

J. FANNIN, Officer,

                                             Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. James R. Spencer, District Judge.
(CA-95-539)


Submitted:   June 20, 1996                 Decided:   July 18, 1996


Before HALL, WILKINS, and HAMILTON, Circuit Judges.

Affirmed as modified by unpublished per curiam opinion.


Lorenzo Adkins, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order dismissing his

42 U.S.C. § 1983 (1988) complaint. The district court assessed a

filing fee in accordance with Evans v. Croom, 650 F.2d 521 (4th
Cir. 1981), cert. denied, 454 U.S. 1153 (1982), and dismissed the

case without prejudice when Appellant failed to comply with the fee

order in a timely manner. We find no abuse of discretion. We grant

leave to proceed in forma pauperis, modify the district court's

order to reflect a dismissal without prejudice, as stated in the
district court's memorandum opinion, and affirm the order as modi-

fied. We dispense with oral argument because the facts and legal
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                              AFFIRMED AS MODIFIED




                                2